The judgment of the court was pronounced by
Eustis, C. J.
A motion has Been made to dismiss this appeal, on the ground that the three plaintiffs are all married women, and none of them have signed the appeal bond. The order granting the appeal required the appellants should give bond with good security, &c. The bond purports to be given by one of the husbands, in his own name, as principal in the bond.
The motion has been seasonably made and must prevail.
The appeal is therefore dismissed, with costs.